NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL
                                                 OF FLORIDA
                                                 SECOND DISTRICT



CHRISTINE SILVER,                  )
                                   )
           Petitioner,             )
                                   )
v.                                 )                   Case No. 2D18-2838
                                   )
ANTHONY SILVER,                    )
                                   )
           Respondent.             )
___________________________________)

Opinion filed November 9, 2018.

Petition for Writ of Certiorari to the Circuit
Court for Collier County; Elizabeth V. Krier,
Judge.

Michael E. Chionopoulos of Absolute Law,
P.A., Fort Myers, for Petitioner.

Lisa P. Kirby of The Law Offices of Lisa P.
Kirby, P.A., Naples, for Respondent.



PER CURIAM.

              Dismissed.




CASANUEVA, SILBERMAN, and ATKINSON, JJ., Concur.